Mr. Justice Negrón Fernández,
dissenting.
The situation of children born out of wedlock — natural and illegitimate not natural, and the natural children of the decade from 1942 to 1952 — is tinged with tragedy by the *466decision which, against well known juridical principles, and without any precedent in any other jurisdiction, this Court delivers today in the instant case.
Applying a procedural and remedial statute, such as the Declaratory Judgments Act, the court lays the foundation for the destruction of substantive rights of filiation of those children, depriving them of the protection of the Civil Code and of Act No. 229 of May 12, 1942, as amended by Act No. 243 of May 12, 1945, which provides for the proper action to enforce those rights, since the exercise of such action is left to the pleasure and fancy of the father who by law is compelled to recognize a natural child when he has failed to do so spontaneously. Actually, today’s decision grants the father an action to deny filiation — and an action to deny support— and destroys, from its deepest roots, the very foundation of the law which centuries of affliction and social injustice have slowly but steadfastly molded into a concretion of real human values.
Henceforth, the natural child shall have to exercise the right of filiation, not during the lifetime of the presumptive parent, or a year after his death, or in case of his death during the child’s minority, within the next four years after attainment of majority, pursuant to § 126 of the Civil Code, 1930 ed., but whenever the father in an anticipated and prophylactic defense against a possible action of filiation, chooses to engage him in litigation.
Henceforth, the natural child shall have to litigate at his father’s fancy when his eyes have not yet blinked at the world or even caught a glimpse of the features of the very man who begot him.
And why not litigate when it is still in the mother’s womb, on the theory that the mother points at plaintiff as responsible for her pregnancy, and the latter wishes to clean his name once and for all from the stigma which he rejects and to avoid a judicial action for support upon the child’s birth?
*467A person who feels aggrieved because of public rumors, and public representation or ostentation that someone is his child and is not satisfied with a public denial may file the proper judicial action — limited in its judicial consequences— not for a denial and final adjudication of the right of filiation against the one who so acts, but to preclude the latter in the absence of an adjudicated civil status, from usurping his name or assuming a status which in his present condition he may not enjoy.
In an action for a declaratory judgment of filiation filed by the child — not by the father — whether called an action of filiation or a declaratory judgment, the judgment, if favorable to him, has the effect of establishing his civil status, the judicial nexus with the defendant, which is the source of all rights and duties under the law. Although the civil status of the prevailing child produces judicial effects from its birth, it has not legal force until it is adjudicated by the court.
The Declaratory Judgments Act, being procedural in nature, does not create a cause of action, it merely provides a remedy. It does not supply the cause, although it authorizes the action. By the nature, purpose and useful effectiveness of that law, a declaratory judgment rendered under it should definitively settle a controversy. As such, the judgment operates as res judicata in a subsequent suit between the same parties where the same issue is raised. Cause for the exercise of an action, in that sphere, means “the underlying-foundation, the origin or ground of an action,” 8 Manresa, Comentarios al Código Civil 237, 238; it means “the ground or reason for a petition, the action being the mere procedural modality, essential to make the cause effective on trial.” Judgment of the Supreme Court of Spain of February 15, 1921.
The Civil Code and Act No. 229, supra, do not grant the natural father a cause of action to deny filiation which might serve as a shield against the right of the child to file an action *468of filiation and thus compel the child to litigate prematurely and conclusively the substantive right which the law in turn grants to the child to oblige the father to recognize him. Section 125 of the Civil Code, 1930 ed., upon establishing that “the father is obliged to recognize the natural child” under the conditions there cited, created a legal responsibility on the father, with the corresponding right on the part of the child to claim it, within the provisions of § 126 of the same legal code. The statutory term within which the action may be exercised by the child is a limitation on the obligation of recognition imposed on the father. The term for bringing the action is part of the essence of the child’s right which is lost only if not claimed within the statutory period. The obligation of the father and the remedy of the child have been established by the Code itself, and the limitations on the child’s remedy should be treated as limitations on its substantive right. The limitation period for demanding filiation “affects the substance of so important a right,” as held by the Supreme Court of Spain in the Judgments of December 28, 1906, April 22, 1908, April 2, 1909 and June 24, 1930 and “the very existence of the right,” since “Section 135 [Spanish Civil Code, our 125] does not deal with mere rules of procedure,” Judgments of September 23, 1898 and March 27, 1920. The action of filiation under § 135 of the Spanish Civil Code (our § 125) has no limitation period within which to commence the action during the father’s lifetime, for § 137 (our 126) only limits the action after the father’s death, and if the child is a minor within the four years following the attainment of majority. Judgments of June 23, 1902 and of March 26, 1904. Cf. The Harrisburg, 119 U. S. 199, 30 L. Ed. 358, and the dissenting opinion of Justice Jackson in Wells v. Simonds Abrassive Co., 345 U. S. 514, 519, 97 L. Ed. 1211, 1216; Parker v. Fies & Sons, 243 Ala. 348-350, 10 S. 2d 12; Lewis v. Reconstruction Finance Corporation, 111 F. 2d 654-5. The Declaratory Judgments Act, being procedural in *469nature, can not destroy the substantive right of a natural child to its filiation, by depriving it of the right of action under the terms fixed by the Code. That is, actually, ’the scope of today’s decision in this case.
The Court relies on the provisions of § 1 of the Declaratory Judgments Act of April 25, 1931, which authorizes our courts “to declare rights, statutes * and other judicial relations although other remedies are or may be sought.” (Italics ours.) Such declaration may be “in form or as regards its effects, .... affirmative or negative and shall be as efficacious and as binding as final judgments or decisions.” Not a single judicial precedent is cited by the court in connection with declaratory judgments — as to children’s status of illegitimacy — other than suits where plaintiff himself is the child. No precedent whatever is cited where by way of declaratory relief, the father brings an action to deny filiation. _ Obviously, it must be so. The Declaratory Judgments Act, which is a remedial law presupposes a juridical relation — not an absence thereof' — between the parties, whose uncertainty and insecurity call for the determination of these uncertain or insecure rights under such a juridical relation. As stated in the dissenting opinion in Morecroft v. Taylor, 225 App.Div. 562, 564, 234 N.Y.S. 2, 9 (1929), the declaratory judgment “grant [s] no . . . social status and otherwise [would] be a mere brutum fulmen as to future temporalities and accomplishing nothing but disgrace in the present.”
The fundamental question in the instant case is not whether the declaratory judgment proceeding offers the defendant broad opportunities to litigate the question raised in the complaint. As to the rights of natural children, the question hinges on whether a remedial law may destroy substantive rights. The State, because of the social transcendence of those rights has particularly consecrated and regulated them. The scope that other courts may have attributed *470to the Declaratory Judgments Act in cases involving personal or property rights should not be regarded as a standard for the construction that we are to give to that law in cases involving the rights of children. In his concurring opinion in May v. Anderson, 345 U. S. 528, 536, 97 L. Ed. 1221, 1228, Justice Frankfurter holds: “Property, personal claims, and even the marriage status . . . generally give rise to interests different from those relevant to the discharge of a State’s continuing responsibility to children within her borders. Children have a very special place in life which law should reflect. Legal theories and their phrasing in other cases readily lead to fallacious reasoning if uncritically transferred to determination of a State’s duty towards children.”
I do not believe that the Declaratory Judgments Act is “inconsistent with the traditional system of the Civil Law,” because it has not been adopted to defeat substantive rights, nor does it fall within the ambit of its jurisdictional consequences. The action of jactancia, Law 46 Title II, Partida Tercera,— which according to the Judgment of September 27, 1912 of the Supreme Court of Spain cited in the opinion of the Court, has not been repealed by the provisions of the Spanish Civil Code, —since it was not “a right of substantive or civil nature,” it did not or could not have the effect of repealing, or in turn of being repealed, by substantive provisions of law. The action of jactancia — which was an exception to the general rule that a person may not be compelled to file suit against his will — has been practically made an unnecessary remedy with the development of the actions of libel and slander and for damages. Borchard, Declaratory Judgments, p. 115. Such an action does not exist in Puerto Rico, but today’s decision seems to adopt it under the Declaratory Judgments Act. That is not the remedial purpose of that law. If we regard it so, we would be denying its efficacy and the practical usefulness of its purpose.
In my opinion the judgment should be affirmed.

 So in. original. Probably should read statuses.